         Case 2:18-cv-02158-KHV Document 577 Filed 01/28/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 D.M., a minor by and through his next friend            )
 and natural guardian, KELLI MORGAN,                     )
                                                         )
                                 Plaintiff,              )         CIVIL ACTION
                                                         )
 v.                                                      )         No. 18-2158-KHV
                                                         )
 WESLEY MEDICAL CENTER, LLC d/b/a                        )
 WESLEY MEDICAL                                          )
 CENTER-WOODLAWN, et al.,                                )
                                                         )
                                 Defendants.             )
                                                         )

                               MEMORANDUM AND ORDER

       On January 27, 2021, Dr. Gregory Faimon filed a Motion For Judgment On The Pleadings

(Doc. #568). Dr. Faimon asserts that he is entitled to judgment on plaintiff’s medical malpractice

claims because he did not owe plaintiff a duty of care under K.S.A. § 40-3404(h) or the Physician

Assistant Licensure Act, K.S.A. § 65-28a01, et seq. See generally Defendant Faimon's

Memorandum In Support Of His Motion For Judgment On The Pleadings (Doc. #569). This matter

is before the Court on plaintiff’s Motion To Strike Defendant Faimon’s Motion For Judgment On

The Pleadings As Untimely (Doc. #574), filed January 28, 2021. For the reasons stated below, the

Court sustains plaintiff’s motion to strike and in the alternative, overrules defendant’s motion for

judgment on the pleadings.

       The Federal Rules permit a party to move for judgment on the pleadings “after the

pleadings are closed but early enough not to delay trial.” Fed. R. Civ. P. 12(c). Rule 12(i) further

provides that “[a] motion under Rule 12(c) must be heard and decided before trial unless the court

orders a deferral until trial.” Fed. R. Civ. P. 12(i). With trial set to begin on February 16, 2021,
         Case 2:18-cv-02158-KHV Document 577 Filed 01/28/21 Page 2 of 2




Dr. Faimon’s motion cannot be heard and decided before trial because both plaintiff’s response

and Dr. Faimon’s reply would be due after the trial start date. Moreover, according to the Pretrial

Order (Doc. #435), filed May 4, 2020, the dispositive motion deadline was May 15, 2020. This

deadline has been in place since the Court’s minute entry order of March 23, 2020, yet Dr. Faimon

filed his motion more than eight months after the dispositive motion deadline.

       Even if Dr. Faimon’s motion was timely, his arguments are identical to those presented in

his motion for summary judgment, which the Court overruled on September 22, 2020. See Motion

For Summary Judgment For Defendant Dr. Gregory Faimon (Doc. #440); Memorandum And

Order (Doc. #511) at 10–12. As the Court previously stated, as supervising physician to physician

assistant Bridget Grover, Dr. Faimon had the duty in question. K.S.A. § 65-28a02(5) (doctor has

duty to supervise physician assistant and “accept responsibility for the medical services rendered”).

Because Grover’s medical treatment of plaintiff was completely dependent on Dr. Faimon’s

supervision and authorization, Dr. Faimon had a statutory duty to adequately supervise Grover and

approve her treatment of plaintiff. Memorandum And Order (Doc. #511) at 12.

       IT IS THEREFORE ORDERED that the Motion To Strike Defendant Faimon’s Motion

For Judgment On The Pleadings As Untimely (Doc. #574), filed January 28, 2021 is

SUSTAINED.

      IT IS FURTHER ORDERED that Defendant Faimon’s Motion For Judgment On The

Pleadings (Doc. #568), filed January 27, 2021 is OVERRULED.

      Dated this 28th day of January, 2021 at Kansas City, Kansas.

                                                       s/ Kathryn H. Vratil
                                                       KATHRYN H.
                                                       VRATIL
                                                       United States District Judge




                                                -2-
